I concur in the instant judgment because the facts of this case support the trial court's judgment. However, in my opinion, the trial court's pronouncement in its judgment entry that "[p]laintiff [the vendor] is entitled to the benefit of his bargain under the contract until cancelled * * *" is not a proper interpretation of the measure of damages prescribed under R.C. 5313.10 (set forth above).
In Goodrich v. Sickelbaugh (Mar. 21, 1986), Lucas App. No. L-85-194, unreported, at 2, the court observed:
"The [trial] court also found that the fair rental value of the premises for December 1983, January 1984, and February 1984, the holdover period, was $442.31 per month, the amortized monthly payment of the purchase price pursuant to the land contract. From this, the judge determined that the appellants owed rent from December 1, 1983, through March 4, 1984, in the amount of $1,384.01 of which appellants had paid $400 in the month of December 1983. This left a balance due of $984.01."
I interpret the foregoing as suggesting that the monthly installment under a land purchase contract is a factor to be considered in arriving at the fair rental value of the property that is the subject of such contract prior to its cancellation. I believe that the trial court in the cause sub judice correctly applied the amount of the monthly installment under the contract as a measure of the fair rental value due the instant appellee because the facts of this case support it. The land purchase contract called for a purchase price of $20,000 that was to be paid as follows: *Page 786 
A $500 down payment;
A $92 payment on July 1, 1986;
Thirty-five monthly installments of $171.13;
A balloon payment of $13,417.85, excluding interest,3 on June 13, 1989.
Where, as in the land purchase contract sub judice, there are relatively low monthly installment payments, which are balanced by a substantial balloon payment, such monthly installments appear suggestive of what the drawer of the contract considered to be the fair rental value of the subject property. However, I cannot agree that the monthly installments under a land purchase contract would be probative evidence of the fair rental value of the subject property in every case invoking R.C. 5313.10.
Accordingly, for the foregoing reasons I concur in the judgment of this case.
3 The contract further provided for interest at ten percent per annum, amortized over a period of thirty years.